Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000660
                                                         06-NOV-2014
                                                         12:14 PM




                          SCWC-11-0000660

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  GREAT AMERICAN HOTELS & RESORTS, INC., a Georgia corporation,
                  Respondent/Plaintiff-Appellee,

                                 vs.

         SYLVIA CABRAL, Petitioner/Defendant-Appellant,

                                 and

     PALISADE POINTE ESTATES, INC., a Georgia corporation,
          and WILMER A. AYERS, Respondents/Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000660; CIV. NO. 10-1-0614(2))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On October 21, 2014, Petitioner Sylvia Cabral filed a

one-page document in the Intermediate Court of Appeals entitled

“Application for Writ of Certiorari,” which contains no content.

See Hawai#i Revised Statutes § 602-59(b) (Supp. 2013).      The

October 21, 2014 document was subsequently filed in this court on

October 22, 2014.   On October 30, 2014, Petitioner filed a

seventy-three page document entitled “Application for Writ of
Certiorari.”   The October 30, 2014 filing is a timely application

for writ of certiorari.   Accordingly,

          IT IS HEREBY ORDERED that the application for writ of

certiorari that was filed in the Intermediate Court of Appeals on

October 21, 2014, and in this court on October 22, 2014, is

dismissed.   The court will consider the October 30, 2014 filing

as a timely filed application for writ of certiorari.

          DATED:   Honolulu,    Hawai#i, November 6, 2014.

Sylvia Cabral,
petitioner, pro se             /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                   2